DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.       This Office Action is in response to Amendment filed on date: 2/17/2022.
           Claims 1, 3 and 5-15 are currently pending.
           Claims 2 and 4 have been cancelled.
           Claim 1 is independent claim.

Reasons for Allowance
2.        Claims 1, 3 and 5-15 are allowed over the prior arts of record.
3.       The following is a statement of reasons for the indication of allowable subject matter:
          Regarding claim , the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:
         “A resistance test method using a Kelvin test structure, the resistance test method comprising: step 1: providing the Kelvin test structure comprising a tested resistor, a first parasitic resistor, and a second parasitic resistor, a first end of the tested resistor being connected with a second end of the first parasitic resistor, and a second end of the tested resistor being connected with a first end of the second parasitic resistor; the tested resistor is a small resistor with resistance less than 1 ohm; the tested resistor is integrated on a semiconductor substrate; … step 3: applying a second current to the two current test terminals and simultaneously testing a second voltage in the two voltage test terminals; the direction of the second current being opposite to the direction of the first current; and step 4: dividing a difference value obtained by subtracting the second voltage from the first voltage by a difference value between the first current and the second current to obtain the final test value of the tested resistor.” in combination with all other elements as claimed in claim 1. 
        As to claim(s) 3 and 5-15, the claims are allowed as they further limit allowed claim 1.

       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Prior Art of Record
4.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Ashton (U.S Pat. 6362638) discloses a method and apparatus for measuring Kelvin contact resistance within an integrated circuit interconnect is provided, having upper and lower Kelvin contact resistance contacts covering a via and interconnect being measured (see specification for more details).              Bramwell (U.S Pat. 5721688) discloses a method and apparatus for measuring the conductance, or milliohm resistance, of electrical connections, such as those that occur between vehicle battery cables and a vehicle battery, across the magnetic starter switch connecting the vehicle starter motor to the battery, between a vehicle alternator and battery, and similar such ohmic connections (see specification for more details).
Conclusion
5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
5/30/2022